Citation Nr: 1103661	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  10-18 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of a $2,584.21 debt due to an 
overpayment of dividend payments from a National Service Life 
Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to June 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.

In December 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the exact nature of this appeal 
as characterized by the ROIC is unclear.  This confusion is 
evident in the April 2010 statement of the case, which arises 
from the January 2010 decision notifying the Veteran of (1) the 
creation of a debt that was caused by a dividend overpayment from 
his NSLI policy and (2) a lien that had consequently been placed 
against his NSLI policy.  The statement of the case both 
adjudicates the validity of the debt and summarily denies a 
waiver of the lien, despite the fact that the issue of whether a 
waiver denial is warranted had not been submitted to the 
appropriate adjudicative body for proper consideration.  

Before it can decide this claim, the Board must thus clarify and, 
if necessary, recharacterize the issue that is on appeal.  

The Veteran entered into service with the United States Air Force 
in February 1951.  He applied for NSLI 5-year Level Premium Term 
policy in March 1951.  In February 1956, he converted this policy 
to his current NSLI 30-Payment Life policy with an effective date 
of February 1, 1956.  This policy paid an annual dividend on the 
anniversary date of the Veteran's insurance policy.  The Veteran 
elected to receive his dividend in cash, and he was to be issued 
a dividend check on February 1st of each year.  

The Veteran's December 2010 hearing testimony corroborates that 
he received his annual dividend check through February 2001.  In 
the years 2002 through 2008, however, he received two checks.  He 
received his usual check in February and was sent a second check 
in May.  He reported that the February and May checks were for 
roughly the same amounts, and that he cashed all of the checks 
that were sent to him.

According to the statement of the case, the Veteran was sent a 
letter in January 2010 informing him that the May checks were 
supposed to have been paid to another veteran with the same first 
name, middle initial, and last name.  The Veteran was informed 
that it was necessary to establish a lien against his policy in 
the amount of $2,584.21.  The Veteran was provided copies of the 
cancelled checks from May 2002 through May 2008, and it was noted 
that the last three policy numbers on these checks did not match 
the Veteran's policy number.  The Veteran was also given 
information on the options for repayment of the lien.

The statement of the case describes a January 2010 phone call 
from the Veteran regarding the lien established against his 
policy.  He stated that he did not know he was only entitled to 
one dividend per year and that he did not fraudulently cash the 
checks.  

The statement of the case notes that Insurance Overpayment 
Indebtedness includes administrative liens against any 
overpayment of benefits, including dividends.  It was noted that 
the lien had been established against the Veteran's policy due to 
the overpayment that was caused by the Veteran's receipt of 
dividends that belonged to another veteran.  It concluded that 
the amount of the overpayment constituted a liability and that 
recovery of such overpayment was stipulated under applicable law.  
It also denied the Veteran's request to waive his lien, as the 
error in overpayment of dividends does not diminish the lien.  It 
reasoned that it was the Veteran's responsibility to notify VA 
when he received additional dividends that were not reported on 
his annual statement.

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation (DIC), educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances. 
38 C.F.R. § 1.956(a).  The Board observes that the overpayment at 
issue arose from the Veteran's receipt of insurance benefits in 
the form of dividends.  

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall promptly 
demand, in writing, payment of the debt.  38 C.F.R. § 1.911(b).  
VA shall notify the debtor of his or her rights and remedies and 
the consequence of failure to cooperate with collection efforts.  
Id.  In general, and subject to certain limitations, the debtor 
has a right to informally dispute the existence or amount of a 
debt, to request waiver of collection of the debt, to have a 
hearing on the waiver request, and to appeal the VA's decision 
underlying the debt.  38 C.F.R. § 1.911(c).  A request for waiver 
of a debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  38 C.F.R. § 1.963(b); see also 38 
U.S.C.A. § 5302(a) (West 2002).  38 U.S.C.A. § 5302(e) expressly 
contemplates waiver of recovery of payment or overpayment from 
the NSLI Fund.  

In the case at hand, neither the January 2010 decision nor the 
Veteran's notice of disagreement is of record.  It is therefore 
unclear whether the statement of the case was issued in response 
to an objection to the validity of the debt or whether the 
Veteran had actually requested a waiver of recovery of the debt.  
However, because both the notice of disagreement and the 
substantive appeal were received within 180 days of the issuance 
of what is described in the statement of the case as a January 
11, 2010, notice, the substantive appeal may serve as a valid 
waiver request.  Therefore, if the Board interprets the 
statements in the Veteran's substantive appeal as a request for a 
waiver of recovery of overpayment, it may proceed with 
determining whether this issue is ready to be decided on its 
merits.

In his May 2010 substantive appeal, the Veteran stated that he 
was objecting "that it was my responsibility to notify the VA 
when I received additional dividends."  He further stated that 
"I am appealing because I think the fault lies with the VA for 
making this error and that they should be liable."  These 
comments appear to have been interpreted by the RO as primarily 
challenging the validity of the debt itself.  However, in light 
of his assertion that "[VA] should be liable," and the fact 
that he does essentially acknowledge that he received money that 
he was not entitled to, the Board finds that his statements are 
more appropriately be interpreted as a request to waive the 
overpayment.  This interpretation is especially valid in the case 
at hand, where the Veteran does not have a representative.  See 
Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) 
(citing Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) 
(finding that VA is obligated to sympathetically read the filings 
of a pro se Veteran).  The Board therefore interprets the 
Veteran's comments as having validly raised a claim of 
entitlement to waiver of recovery of overpayment of the dividend 
checks he received in May 2002 through 2008.

Recovery of overpayments shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on part of 
the person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  Under 38 C.F.R. 
§ 1.955, these determinations are made by the Regional Office 
Committees on Waivers and Compromises (COWC).  38 C.F.R. 
§ 1.956(a)(1)(i) expressly gives these Committees authority over, 
in relevant part, overpayment or erroneous payments of insurance 
benefits. 

In the case at hand, the Board observes that the Veteran's waiver 
request was denied by the RO in the statement of the case.  This 
action was procedurally inappropriate because there is no 
suggestion that the Veteran's claim was ever sent to the COWC.  
Furthermore, it was also substantively inadequate, as it contains 
no determination regarding fraud, misrepresentation, and bad 
faith, and it does not reach the question of whether recovery 
would be against equity and good conscience.  Consequently, the 
Board finds that a remand is warranted in order for this case to 
be submitted to the COWC for consideration of a waiver of 
recovery of overpayment.  

The Board finds that further development is required on remand.  
Specifically, while on remand, the Veteran should be given an 
opportunity to submit a Financial Status Report and any other 
pertinent information to allow the COWC determine whether to 
grant a waiver.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran a Financial Status 
Report (VA Form 4- 5655) and request that he 
complete this form.  The Veteran should be 
informed that his current financial status 
may be significant to determining whether a 
waiver of recovery of overpayment should be 
granted, and he should be given the 
opportunity to submit any relevant 
information and evidence.  

2.  Following the above, submit the Veteran's 
claim to the COWC for adjudication of his 
request to waive recovery of overpayment of 
dividend payments from his NSLI policy.  The 
Veteran should be notified of the COWC's 
decision.  Given that the Veteran has already 
perfected in appeal, if the waiver is denied, 
issue a Supplemental Statement of the Case.  
This case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



